Name: Council Regulation (EEC) No 1456/86 of 13 May 1986 fixing, for the 1986/87 marketing year, the guaranteed maximum quantities for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: plant product;  civil law
 Date Published: nan

 21.5.86 Official Journal of the European Communities N0LI33/ II COUNCIL REGULATION (EEC) No 1456/86 of 13 May 1986 fixing for the 1986/87 marketing year the guaranteed maximum quantities for colza, rape and sunflower seed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Por ­ tugal, and in particular Article 89 ( 1 ) and Article 234 (2) thereof, Having regard to Council Regulation (EEC) No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/ 86 (2), and in particular Article 27a thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parlia ­ ment (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas , in accordance with Article 27a of Regulation No 136/66/EEC, guaranteed maximum quantities should be fixed for colza, rape and sunflower seed ; Whereas the said quantities for the 1986/ 87 marketing year should be fixed in the light of the medium-term outlook and the levels of production in recent years ; Whereas pursuant to Articles 96 and 294 of the Act of Accession , as adjusted by Regulation (EEC) No 1455/ 86 (6), guaranteed maximum quantities must be fixed specifically for Spain and Portugal ; whereas the said quantities should be fixed at the levels shown below for Spain ; whereas for the 1986/87 marketing year the said quantities are fixed by Article 294 of the Act of Accession for Portugal, HAS ADOPTED THIS REGULATION : Article 1 For the 1986/ 87 marketing year the guaranteed maximum quantities referred to in Article 27a of Regu ­ lation No 136/66/EEC are hereby fixed : (a) for colza and rape seed , at :  3 500 000 tonnes for the Community of Ten,  10 000 tonnes for Spain ; (b) for sunflower seed , at :  1 700 000 tonnes for the Community of Ten,  1 200 000 tonnes for Spain . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply :  from 1 July 1986 as regards colza and rape seed,  from 1 August 1986 as regards sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN (') OJ No 172 , 30 . 9 . 1966 , p . 3025/66 . ( J ) See page 8 of this Official Journal . O OJ No C 85 , 14 . 4 . 1986 , p. 17 . (4) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). ( 5 ) OJ No C 118 , 20 . 5 . 1986 , p . 1 . (') See page 10 of this Official Journal .